Ford, Judge:
The suit listed above challenges the action of the collector of customs in classifying certain imported seat covers as manufactures wholly or in chief value of rayon or other synthetic textiles, not specially provided for, under paragraph 1312 of the Tariff Act of 1930, as modified, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930.
Plaintiffs claim said seat covers to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 923 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as plastic seat covers, similar in use to manufactures, wholly or in chief value of cotton, not specially provided for, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930, as amended.
By stipulation of the parties hereto, it has been agreed that the items of merchandise marked “A” and initialed BS on the invoice by Examiner B. Struminski, consist of plastic seat covers; that said plastic seat covers are most similar in the use to which they may be applied to seat covers in chief value of cotton; that the involved merchandise is not made from any products made by any artificial process from cellulose, a cellulose hydrate, a compound of cellulose, or a mixture containing any of the foregoing.
Upon the established facts as stipulated, we find and hold, as alleged by the plaintiffs, the items of merchandise marked “A,” and initialed BS on the invoice by Examiner B. Struminski, to be properly dutiable at the rate of 30 per centum ad valorem, under paragraph 923 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General *361Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as plastic seat covers, similar in use to manufactures, wholly or in chief value of cotton, not specially provided for, by virtue of the similitude provisions contained in paragraph 1559 of the Tariff Act of 1930, as amended.
To the extent indicated the specified claim in the above suit is sustained ; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be entered accordingly.